676 S.E.2d 474 (2009)
John M. HAGAMAN
v.
Robert C. LEWIS, Director-Division of Prisons Alvin Keller, Secretary of Corrections.
No. 159P09.
Supreme Court of North Carolina.
April 15, 2009.
John M. Hagaman, Pro Se, for Hagaman.
Robert C. Montgomery, Special Deputy Attorney General, for State.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th day of April 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Pender County:
"Denied by order of the Court in Conference this the 15th day of April 2009."